Citation Nr: 1815407	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-10 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for ischemic heart disease.

2.  Entitlement to service connection for ischemic heart disease on a de novo basis, to include as secondary to herbicide exposure. 

3.  Entitlement to an effective date prior to February 18, 2011 for service connection for post-traumatic stress disorder (PTSD) with major depressive disorder.  

4.  Entitlement to an effective date prior to March 1, 2011 for additional VA compensation for the Veteran's dependent spouse. 

5.  Entitlement to VA compensation for irritable bowel syndrome (IBS), the residuals of a perforated bowel, and hernias claimed as service connected, secondary to service connected disabilities, or the result of VA treatment under the provisions of 38 U.S.C. § 1151. 


REPRESENTATION

Veteran represented by:	Kenneth H. Dojaquez, Esq. 


WITNESS AT HEARING ON APPEAL

Kenneth H. Dojaquez, Esq. 


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from August 1970 to February 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of a Department of Veterans Affairs (VA) regional office (RO).  

A videoconference hearing was held before the undersigned Veterans Law Judge in November 2017.  The Veteran did not appear, but provided permission for his representative to submit statements on his behalf.  A transcript is in the records. 

The Veteran's claim for service connection for ischemic heart disease has been developed and considered on a de novo basis by the RO.  However, the record shows that service connection for a heart disability was previously denied in a December 2002 rating decision.  A determination on whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, regardless of the RO's action, the Board must initially address the question of whether new and material evidence has been presented to reopen the claim of service connection for a heart disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).  The issues have been characterized accordingly.

The issue of entitlement to VA compensation for irritable bowel syndrome (IBS), the residuals of a perforated bowel, and hernias claimed as service connected, secondary to service connected disabilities, or the result of VA treatment under the provisions of 38 U.S.C. § 1151 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Entitlement to service connection for heart disease was denied in a December 2002 rating decision; the Veteran did not submit a notice of disagreement with this decision.  

2.  The evidence considered by the December 2002 rating decision included the Veteran's service treatment records, his personnel records, private treatment records from several sources dating from 1988 to 1989, and VA treatment records dating from 1998 to 2002; service connection was denied on the basis of no in-service treatment and that he did not have a current diagnosis of a chronic heart disability.  

3.  Evidence received since December 2002 includes a January 2015 VA treatment record which shows the Veteran underwent coronary artery bypass graft due to coronary artery disease; this information was not previously considered, and purports to show that the Veteran now has a current diagnosis of a chronic heart disability.  

4.  The Veteran served in Vietnam where he is presumed to have been exposed to herbicide agents, his coronary artery disease is considered to be a form of ischemic heart disease, and ischemic heart disease is presumed to have been incurred due to exposure to herbicide agents. 

5.  The Veteran's initial claim for service connection for PTSD was received on February 18, 2011, which was more than one year after his discharge from service.  

6.  Entitlement to service connection for PTSD was granted in an August 2011 rating decision which established a February 18, 2011 effective date; a VA Form 21-686c Declaration of Status of Dependents was received this same month. 


CONCLUSIONS OF LAW

1.  The December 2002 rating decision that denied entitlement to service connection for a heart disability is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.105(a), 3.156(b) (2017). 

2.  New and material evidence has been received since December 2002, and the claim for service connection for a heart disability is reopened.  38 C.F.R. § 3.156(a) (2017). 

3.  The criteria for service connection for the Veteran's coronary artery disease, claimed as ischemic heart disease, have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2017). 

4.  The criteria for an effective date prior to February 18, 2011 for service connection for post-traumatic stress disorder with major depressive disorder have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (b)(2)(i).

5.  The criteria for an effective date prior to March 1, 2011 for additional VA compensation for the Veteran's dependent spouse have not been met.  38 U.S.C. §§ 1115, 5110(f) (2012); 38 C.F.R. §§ 3.4(b)(2), 3.31, 3.401(b) (2017). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Given the favorable nature of this decision regarding service connection for ischemic heart disease, any failures in the duty to notify or duty to assist were harmless error.

The Veteran's claims for earlier effective dates arise from a notice of disagreement he submitted with the rating decision that initially assigned these dates.  This is a downstream element of the award.  He was notified of how to establish entitlement to a service connection and a particular effective date in an April 2011 letter prior to the award of service connection for PTSD.  There is no allegation of prejudice, and no further notice is required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Furthermore, there is no indication of any outstanding evidence in this matter.  The Board notes that the appeal will turn on the date that the claim was received, and additional medical evidence is not necessary.  As such, the Board will proceed to the merits on these issues.  

New and Material

The Veteran contends that he has developed ischemic heart disease due to herbicide exposure in Vietnam.  

The Veteran's original claim for service connection for a heart disability was denied in a December 2002 rating decision.  He initiated an appeal of this issue by submitting a notice of disagreement in December 2003.  In response, VA issued a statement of the case in November 2004, to include the issue of service connection for a heart condition.  The record does not reflect that a timely substantive appeal was filed in response to the November 2004 statement of the case.  Thus, the December 2002 rating decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.105(a), 3.156(b). 

A veteran may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004). 

The evidence considered by the December 2002 rating decision included the Veteran's service treatment records, her personnel records, private treatment records from several sources dating from 1988 to 1989, and VA treatment records dating from 1998 to 2002.  Service connection was denied on the basis that the Veteran did not have in-service treatment or a chronic disability that was subject to service connection.  

Evidence received since December 2002 includes a January 2015 VA treatment record.  This shows the Veteran has a diagnosis of coronary artery disease, and that he underwent surgery for a three way coronary artery bypass graft.  11/14/2017 Medical Treatment Record - Government Facility, p. 3.  The Board finds that this evidence is both new and material.  It is new in that it includes information that was not before the December 2002 decision makers.  It is material because this new information shows that the Veteran now has a diagnosis of a chronic heart disease, and it was the absence of such evidence that was, at least in part, the basis for the December 2002 denial.  As new and material evidence has been received, the Veteran's claim is reopened, and the Board will now consider it on a de novo basis.


Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

As noted, service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden, 38 C.F.R. § 3.303.  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, ischemic heart disease shall be service-connected even though there is no record of such disease during service.  Coronary artery disease is considered to be ischemic heart disease.  38 C.F.R. § 3.309(e).

The evidence demonstrates that the Veteran served in Vietnam during the required time period.  9/10/2014 Certificate of Release or Discharge from Active Duty, p. 1.  He is presumed to have been exposed to herbicide agents.  As noted, he now has a diagnosis of coronary artery disease, and this is presumed to be the result of his herbicide exposure.  11/14/2017 Medical Treatment Record - Government Facility, p. 3.  Therefore, the Veteran's coronary artery disease is presumed to have been incurred due to service, no further discussion is required, and entitlement to service connection is established.  


Effective Date for PTSD

The Veteran contends that service connection for PTSD should be effective from March 28, 2010.  The Veteran's current representative argues that the original claim was received on that date, but that it was lost by VA.  He notes that the record includes a letter from VA to the Veteran stating that his claim had been lost and asking for the Veteran to send any copy in his possession.  See 11/14/2017 Hearing Transcript; 1/8/2018 Correspondence, p. 1.  

Generally, for an original claim or a claim reopened after final adjudication, the effective date can be no earlier than the date of the claim.  38 U.S.C.A. § 5110(a); see 38 C.F.R. § 3.400.  

The effective date for direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, it will be the date of receipt of claim, or date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(b)(2)(i); see 38 U.S.C. § 5110 (a); Lalonde v. West, 12 Vet. App. 377, 382(1999) (finding, generally, that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA").  

The record includes a VA Form 21-4138 signed by the Veteran and date stamped as received at the RO on March 29, 2010.  He states that he would like to file a claim for service connection for ischemic heart disease and notes records with the VA medical center in Asheville.  The letter was signed and dated March 22, 2010.  The Veteran did not mention a claim for service connection for PTSD.  3/29/2010 VA Form 21-4138 Statement in Support of Claim.  

A letter from the Veteran's previous representative was also date stamped as received on March 29, 2010.  This states that the Veteran wished to claim service connection for ischemic heart disease.  The letter did not mention a claim for PTSD.  3/29/2010 Third Party Correspondence, p. 1. 

The next communication received from either the Veteran or his representative was evidence pertaining to a separate claim in July 2010.  The Veteran also inquired as to the status of his 38 U.S.C.A. § 1151 claim in a July 2010 letter.  Neither letter mentioned a claim for service connection for PTSD.  

A January 11, 2011 letter from the RO to the Veteran notes that he submitted a claim for benefits on March 29, 2010, but that they were unable to locate the original paperwork.  He was asked to submit a copy of his previous claim with any evidence that was previously submitted.  1/11/2011 MAP-D Development Letter.  The letter did not reference a specific issue or disability.

A letter characterized as an "Informal Claim Form" was received from the Veteran's previous representative, date stamped as received on February 18, 2011.  The letter notes that the Veteran's representative submitted the letter as an informal claim for service connection for PTSD.  2/18/2011 Third Party Correspondence.  

A VA Form 21-526 Veteran's Application for Compensation and/or Pension was received and date stamped on March 1, 2011.  Under the list of disabilities for which a claim was made, the first was ischemic heart disease.  In parentheses, the date of claim was said to be March 22, 2010.  In addition, PTSD was listed.  In parentheses was the word "new" followed by the word "informal".  March 1, 2011 VA 21-526 Veterans Application for Compensation or Pension, p. 1.  This was accompanied with a cover letter from the Veteran's representative, also date stamped March 1, 2011.  The VA Form 21-526 was said to include a claim for service connection compensation for PTSD and the date of claim for ischemic heart disease.  3/1/2011 Third Party Correspondence.  

Subsequently, entitlement to service connection for PTSD was granted in an August 2011 rating decision.  An effective date of February 18, 2011 was assigned, which was reported to be the date the Veteran's informal claim was received.  

After consideration of the contentions and the evidence, the Board finds that the February 18, 2011 effective date for service connection for PTSD is the earliest possible effective date that can be assigned by law.  

The Veteran and his current representative maintain that the Veteran submitted a claim for service connection for PTSD on March 29, 2010, and cite to the January 2011 letter from VA as proof this claim was lost.  However, the current record includes a copy of the original March 29, 2010 claim, and it refers only to ischemic heart disease and did not include a claim for service connection for PTSD.  Similarly, the cover letter submitted by the Veteran's former representative also refers only to the heart claim and fails to mention a claim for service connection for PTSD.  The Board finds that these two pieces of evidence weigh against the assignment of an earlier effective date.  

Neither the Veteran nor his representative argue that there was a second separate claim for service connection for PTSD that was also submitted on March 29, 2010 but remains lost.  To the extent that this was the intention of their argument, the Board notes, as referenced above, that the January 2011 VA letter does not refer to any specific disabilities.  In fact, it does not specifically state that the original claim was missing, but only the original paperwork.  The February 18, 2011 informal claim for service connection for PTSD did not make any reference to the January 2011 letter.  In contrast, the Board finds it to be particularly probative that the VA Form 21-526 Veteran's Application for Compensation and/or Pension that was received and date stamped on March 1, 2011 specifically indicates the PTSD claim was a new informal claim, but adds that the date of claim for the heart claim was March 22, 2010, which was the date the original claim was signed.  This appears to be a response to the January 2011 letter, and the Board believes that if an earlier claim for service connection for PTSD had been submitted at the same time as the claim for service connection for ischemic heart disease, it would have been noted in the VA Form 21-526.  It was not, and in fact the writer made an effort to differentiate between when the two claims had been submitted to VA.  The failure of the former representative to mention a claim for service connection for PTSD in the March 29, 2010 cover letter is also highly probative and weighs against the assignement of an earlier effective date for the grant of service connection. 

The February 18, 2011 claim was received more than a year following the Veteran's discharge from service.  The record does not reflect any earlier claims (formal or informal) for service connection for PTSD.  As the initial claim for service connection for PTSD is the claim dated February 18, 2011, the Board finds that this is the correct effective date, and there is no basis for an effective date for service connection for PTSD prior to this date.  38 C.F.R. § 3.400(b)(2)(i).  

Effective Date for Dependent Spouse

The Veteran also contends that an effective date prior to March 1, 2011 for additional benefits for his spouse is warranted.  They believe it should be effective from March 1, 2010, which they assert is the month in which the claim for service connection for PTSD was first submitted. 

Veterans having a 30 percent or more service-connected condition may be entitled to additional compensation for a spouse.  38 U.S.C. § 1115; 38 C.F.R. § 3.4(b)(2).

An award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating.  38 U.S.C. § 5110(f). 

Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; 
(3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or 
(4) date of commencement of the veteran's award.  38 C.F.R. § 3.401(b).

The earliest that the additional award of compensation for a dependent spouse can occur is the first day of the month following the effective date.  38 C.F.R. § 3.31.

In this case, there is no controversy as to when the Veteran's spouse became his dependent or when he submitted evidence of dependency.  The Veteran submitted a VA Form 21-686c Declaration of Status of Dependents in August 2011.  8/23/2011 VA Form 21-686c Declaration of Status of Dependents, p. 1.  This was the same month of the rating decision that first granted service connection for PTSD, and dependency first arose prior to the grant of service connection.  

Instead, the claim is based on a belief that as the effective date for service connection for PTSD should be from March 2010, the effective date for compensation for the dependent spouse should also be from that date.  

However, as previously discussed, the earliest effective date that can be awarded for service connection for PTSD is February 18, 2011.  The earliest that the additional award of compensation for a dependent spouse can occur is the first day of the month following the effective date.  38 C.F.R. § 3.31.  This is the March 1, 2011 date already assigned, and there is no basis for an effective date prior to March 1, 2011 for benefits for the dependent spouse.  

In reaching this decision, the Board notes that it is not intended to limit the effective date for any additional benefits for a dependent spouse based on the current award of service connection for coronary artery disease; it only affects the benefits that result from the August 2011 award of service connection for PTSD.  The Board expresses no opinion as to the proper effective date for additional benefits for the Veteran's dependent spouse based on the award of service connection for coronary artery disease. 


ORDER

New and material evidence has been received to reopen a claim for service connection for ischemic heart disease; the appeal is granted. 

Service connection for coronary artery disease, claimed as ischemic heart disease, is granted. 

An effective date prior to February 18, 2011 for service connection for post-traumatic stress disorder with major depressive disorder is denied. 

An effective date prior to March 1, 2011 for additional VA compensation for the Veteran's dependent spouse is denied. 


REMAND

The Veteran contends that he is entitled to compensation for various gastrointestinal disabilities, including IBS, the residuals of a perforated bowel, and hernias.  He believes that his IBS has been present since active service.  In turn, it is argued that the disabilities he incurred in service resulted in the need for the May 2009 VA colonoscopy which resulted in a perforated colon.  In the alternative, he contends that he is entitled to compensation under the provisions of 38 U.S.C. § 1151 for the perforated colon regardless of whether or not the IBS is service connected, and that his perforated colon in turn aggravated the IBS.  Finally, the Veteran contends that his IBS was either incurred or aggravated due to his service-connected PTSD.  

The Veteran and his representative believe that the claims for compensation under 38 U.S.C.A. § 1151 and service connection are inextricably intertwined, as they are concerned with various disabilities that are physically interrelated and have overlapping symptomatology.  The Board agrees, and in fact finds that the Veteran's claim represents different theories of entitlement for the same compensation benefit.  That being the case, all these theories must be considered together, and they are also all currently part of the appeal before the Board.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

The Board notes that the Veteran has not been afforded a VA examination in conjunction with the theory of entitlement to service connection on a direct basis for compensation for his IBS.  

His service treatment records show that the Veteran answered "yes" to a history of frequent indigestion on a February 1975 Report of Medical History.  In May 1975 he was treated for chest pain, which the examiner attributed to increased acidity associated with gas build up.  9/24/2014 STR-Medical, pp. 28, 30.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79. 81-83 (2006).  The threshold for finding a link between current disability and service is low.  McLendon, 20 Vet. App. at 83.  

Given the evidence of gastric disturbance during service, the current diagnoses, and the Veteran's contentions as to having experienced IBS symptoms since discharge from service, the Board finds that the Veteran is be scheduled for an examination of his claimed disabilities.  The Board acknowledges the positive private opinion, but intimates no opinion on its weight at this moment as the Board would like additional medical evidence to assist with this complex, multi-faceted compensation issue and provide the Veteran with full due process and a fair adjudication.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA gastrointestinal examination with an appropriate examiner in order to ascertain the nature and severity of his disabilities.  The claims file is to be made available to the examiner and it should be reviewed to gain an understanding of the relevant medical history.  At the conclusion of the examination and record review, the examiner is to provide the following opinions:

a) Does the Veteran have a current diagnosis of IBS, Crohn's disease, or any other gastrointestinal disability?  If yes, what are the diagnosis/diagnoses?  

b) For the IBS and Crohn's Disease shown in the record and any other gastrointestinal disability that is identified on examination, state whether it is as likely as not that the disability was incurred during or due to active service.  

c) For the IBS and Crohn's Disease shown in the record and any other gastrointestinal disability that is identified on examination, state whether it is as likely as not that the disability is proximately due to the Veteran's service-connected PTSD.  

If the answer is negative, state whether it is as likely as not that one or more of these disabilities was aggravated (increased in severity beyond natural progress) by the service-connected PTSD.  If yes, can a baseline in severity prior to aggravation be identified?  If so, describe that baseline. 

A comprehensive rationale for all opinions should be provided.  The examiner is to address the significance, if any, of the reports of gastrointestinal complaints during service as noted in the body of this Remand, to include problems such as diarrhea after drinking water in Vietnam.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner must state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided.  

2.  Thereafter, readjudicate the issue on appeal under all theories of entitlement, including direct service connection, secondary service connection, and under the provisions of 38 U.S.C. § 1151.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last supplemental statement of the case.  The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


